242 S.W.3d 488 (2008)
Rebekah SALSBURY, Respondent
v.
Willie Lee BAIN, Appellant.
No. WD 67868.
Missouri Court of Appeals, Western District.
January 15, 2008.
Thomas R. Summers, Esq., St. Joseph, MO, for Appellant.
Jay M. Allison, Esq., St. Joseph, MO, for Respondent.
*489 Before LOWENSTEIN, P.J., ELLIS and NEWTON, JJ.

ORDER
PER CURIAM.
Willie Lee Bain appeals the judgment entered on his motion for contempt and modification of visitation and child support. Bain contends that the trial court abused its discretion in modifying child support and ordering him to pay one-half of the cost of childcare previously incurred by his former wife, and that the trial court failed to find his former wife in contempt for denying him visitation between January and May of 2006. Failing to find the trial court's actions constitute an abuse of discretion, the judgment is affirmed. Rule 84.16(b).